Citation Nr: 1748200	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-43 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing sitting in Washington DC. 

This matter was previously remanded by the Board in June 2016. However, as will be discussed further below, the Board finds that an additional remand for adjudication is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remands this matter for the issuance of a supplemental statement of the case (SSOC). Additional and relevant evidence has been submitted to the claims file since the previous SSOC in January 2017. This additional evidence was submitted in February 2017 and includes a private examination dated January 2017. Given that this new evidence pertains to the claim, and given that the Veteran has not waived consideration of the new evidence by the agency of original jurisdiction (AOJ), the RO must first consider this evidence and reevaluate the claim. See October 2017 Additional Evidence Response Form. Accordingly, the Board remands this matter for AOJ consideration of the additional evidence and the issuance of an SSOC.

Secondly, in the June 2016 remand, the Board noted 2009 VA treatment records indicate that the Veteran was treated by a Dr. Trivedi at Alexandria Primary Care, and requested that the RO attempt to obtain such private treatment records. The RO subsequently sent the Veteran a letter asking the Veteran to complete and return authorization and general release forms for any private treatment he may have received for his disabilities. To date, the Veteran has not yet provided this information. The duty to assist is a two-way street and requires cooperation from the Veteran. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Nonetheless, as the Board must remand the issue, the Veteran will receive one more opportunity to either provide VA with proper authorization to obtain the identified private treatment record if he wants VA to assist in this matter, or to provide such treatment records himself.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. Should such exist, associate them with the Veteran's electronic claims file.

2. Request that the Veteran provide authorization forms to obtain copies of his medical records from Alexandria Primary Care, and from any other private providers for which he has received treatment for his ankles. Send these authorizations to each medical provider unless the Veteran specifically informs the AOJ that all such records from a particular medical provider have already been submitted. All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.

3. If any medical records received indicate that the Veteran has any disability of either ankle, schedule the Veteran for a VA examination and obtain an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that any such ankle disability was incurred in or otherwise related to his active service.

4. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim with consideration of the evidence added to the electronic record since the last SSOC in January 2017. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




